DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 21 has been added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Response to Arguments
Applicant’s arguments, filed 11/23/2020, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-20 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-21 filed 02/15/2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method for video encoding/decoding that determines whether to split a coding block and a partition type.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:

deriving first motion information regarding the first prediction unit in the coding block and second motion information regarding the second prediction unit in the coding block; and 
acquiring a prediction sample in the coding block on the basis of the first motion information and the second motion information.

Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Moon (KR20180084659A) teaches a method and apparatus for encoding/decoding an image. The method for decoding an image according to an embodiment of the present invention includes the following steps: dividing a current block to be decoded into a plurality of regions including a first region and a second region; obtaining a prediction block of the first region; and obtaining a prediction block of the second region. The prediction block of the first region and the prediction block of the second region are obtained according to different inter-prediction methods..

HSU (US 20180199054 A1) teaches a decoder comprising: selecting a first motion predictor and a second motion predictor from a list of candidate motion predictors for a block of pixels; coding a motion prediction code word that identifies the first and second motion predictors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486